Case 1:20-cv-25220-BB Document 3 Entered on FLSD Docket 12/23/2020 Page 1 of 1




                               Southern District of Florida


      Pearl IP Licensing LLC




                                                              20-cv-25220-BB

        HMD America, Inc.




                     HMD America, Inc.
                     c/o Incorp Services, Inc.
                     17888 67th Court North
                     Loxahatchee, Fl 33470




                     Howard L. Wernow
                     Sand, Sebolt & Wernow Co., LPA
                     Aegis Tower - Suite 1100
                     4940 Munson Street NW
                     Canton, Ohio 44718




      12/23/2020
                                                                         s/ Johanna Borges
